Case: 22-30498     Document: 00516433170         Page: 1     Date Filed: 08/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 15, 2022
                                  No. 22-30498
                                                                  Lyle W. Cayce
                                                                       Clerk

   Victoria Ann Tarlton,

                                                                           Plaintiff,

                                       versus

   D G Louisiana, L.L.C., doing business as Dollar
   General,

                                                           Defendant—Appellee,

                                       versus

   One Spine Institute; Medfund, L.L.C.,

                                                           Movants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana


   Before Higginbotham, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30498      Document: 00516433170       Page: 2   Date Filed: 08/15/2022




                                 No. 22-30498


          Before us is One Spine Institute and Medfund, L.L.C.’s emergency
   motion for administrative stay. We enter an administrative stay to allow
   sufficient time to rule.




                                      2